                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
VINEYARD VINES, LLC           :     Civil No. 3:14CV01096(SALM)
                              :
v.                            :
                              :
MACBETH COLLECTION, L.L.C.,   :     January 9, 2019
et al.                        :
                              :
------------------------------x

     RULING RE: MOTION FOR PARTIAL RECONSIDERATION [Doc. #136]

     On December 5, 2018, the Court issued a ruling (the

“December Ruling”) granting, in part, and denying, in part, a

motion filed by plaintiff Vineyard Vines, LLC (“plaintiff”)

seeking additional relief, including enforcement of the judgment

previously entered in this case. See Doc. #134. Defendants

MacBeth Collection, L.L.C., MacBeth Collection By Margaret

Josephs, LLC, MacBeth Designs LLC, and Margaret Josephs

(collectively, “defendants”), now move for “partial

reconsideration” of the Court’s December Ruling. See Doc. #136.

For the reasons set forth herein, the defendants’ Motion for

Partial Reconsideration [Doc. #136] is DENIED.

I.   STANDARD FOR RECONSIDERATION

     The Local Rules of Civil Procedure provide the standard for

motions for reconsideration. “Motions for reconsideration shall

not be routinely filed and shall satisfy the strict standard

applicable to such motions. Such motions will generally be

                              ~ 1 ~
denied unless the movant can point to controlling decisions or

data that the court overlooked in the initial decision or

order.” D. Conn. L. Civ. R. 7(c)(1).

      Motions for reconsideration

      must be narrowly construed and strictly applied in order
      to discourage litigants from making repetitive arguments
      on issues that have been thoroughly considered by the
      court. A motion for reconsideration is not a vehicle for
      relitigating old issues, presenting the case under new
      theories, securing a rehearing on the merits or
      otherwise taking a second bite at the apple.

Steiner v. Lewmar, Inc., No. 3:09CV1976(DJS), 2016 WL 9113438,

at *1 (D. Conn. Oct. 12, 2016) (citations and quotation marks

omitted). For reconsideration to be appropriate,

      the motion must demonstrate that newly discovered facts
      exist that require consideration, that there has been an
      intervening change in the law, or that the court has
      overlooked and thus failed to consider an aspect of the
      law presented by the moving party which, if left
      unredressed, would result in a clear error or cause
      manifest injustice.

Morien v. Munich Reinsurance Am., Inc., 270 F.R.D. 65, 69 (D.

Conn. 2010) (citations and quotation marks omitted).

II.   DISCUSSION

      Defendants appear to proceed under both prongs of the Local

Rule’s standard, asserting that (1) the Court applied the wrong

standard to its review of the plaintiff’s motion and (2) the

evidence previously submitted does not support the Court’s

finding or, in the alternative, new evidence is available that

would affect the Court’s decision.

                               ~ 2 ~
    A.   The Motion does not cite any intervening change in the
         law or point to any controlling decision or aspect of
         the law that the Court overlooked.

    As the Court noted in the December Ruling, neither party

made any argument in the extensive briefing provided regarding

the burden of proof applicable to a claim that the terms of a

permanent injunction and/or consent judgment had been violated.

See Doc. #134 at 15 (“Neither party articulates the standard of

proof that must be met by plaintiff in establishing that the

Permanent Injunction has been violated for purposes of awarding

liquidated damages.”). The Court therefore made its own

determination as to the appropriate burden of proof, finding

that plaintiff would need to establish a violation of the

Permanent Injunction, for purposes of the award of liquidated

damages –- a remedy available here only by virtue of the

parties’ agreement to it in their settlement agreement -– by the

preponderance of the evidence. See id. at 15-17.

    Defendants do not contend that there has been any change in

the law on this point. Rather, defendants argue, in effect, that

the only mechanism for enforcement of the settlement agreement

and consent judgment in this case is a finding of civil

contempt. See Doc. #136-1 at 3-4. Defendants are incorrect. See,

e.g., United States v. Visa U.S.A., Inc., No. 98CV7076(BSJ),

2007 WL 1741885, at *3 (S.D.N.Y. June 15, 2007) (“Visa argues:

(1) that as a procedural matter, a party may enforce a court

                              ~ 3 ~
order only through a contempt proceeding; and (2) that contempt

standards should nevertheless apply here in light of the nature

of MasterCard’s proposed remedy. Visa is mistaken on both

accounts.”); Canada Dry Delaware Valley Bottling Co. v. Hornell

Brewing Co., No. 11CV4308(PGG), 2013 WL 5434623, at *7 (S.D.N.Y.

Sept. 30, 2013) (“Canada Dry bears the burden of proving by a

preponderance of evidence that Hornell violated the Judgment.”);

State of N.Y. by Abrams v. Primestar Partners, L.P., No.

93CV3868(JES), 1993 WL 720677, at *12 (S.D.N.Y. Sept. 14, 1993)

(“[Plaintiffs] shall bear the burden of proving a violation of

this Final Judgment by a preponderance of the evidence.”).

    In this case, the parties negotiated a settlement agreement

that included a liquidated damages clause, and detailed the

circumstances under which the liquidated damages could be

triggered. See Doc. #95 at 15. That settlement agreement was

confirmed and memorialized, and “so ordered” by the Court, in a

Final Judgment and Permanent Injunction. See Doc. #70. The

liquidated damages provision appears in that Final Judgment:

    [I]n the event Defendants violate this Injunction,
    breach the Settlement Agreement, or fail to timely pay
    an installment payment, Vineyard Vines shall be entitled
    to: (a) liquidated damages in the amount of Five Hundred
    Thousand Dollars ($500,000.00)[.]

Doc. #70 at 6.

    Plaintiff has every right to seek enforcement of this

liquidated damages provision of the settlement agreement. The

                              ~ 4 ~
Court need not find any party in contempt in order to find that

the settlement agreement, including its liquidated damages

clause, as embodied in the Final Judgment and Permanent

Injunction, is valid and enforceable. That was, and remains, the

Court’s finding. The proper standard by which to evaluate any

breach of the agreement is preponderance of the evidence. The

cases cited by defendants in support of reconsideration do not

alter the Court’s conclusion; rather, the cases cited simply

confirm the Court’s own holding, in the December Ruling, that

the standard for a finding of civil contempt is clear and

convincing evidence. See Doc. #134 at 37-38.

    Plaintiff moved for various forms of relief in its motions,

asking the Court, inter alia, to enforce the Judgment and

settlement agreement, including by an award of liquidated

damages. See Doc. #77 (seeking “$500,000 in liquidated damages

in accordance with the Consent Judgment”); Doc. #113; Doc. #113-

2 at 2 (seeking “$500,000 in liquidated damages in accordance

with the Final Judgment and Settlement Agreement”). Plaintiff

also sought “coercive sanctions,” Doc. #133 at 2, and an order

of contempt against defendants, see Doc. #113-2 at 7 (arguing

that the Court should find defendants liable for civil

contempt). In the December Ruling, the Court addressed these

alternative requests for relief separately, under the standard

appropriate to each, and found plaintiff was entitled to one (an

                              ~ 5 ~
award of liquidated damages) but not the other (a finding of

contempt). Defendants have offered no legitimate basis on which

the Court should reconsider the standard applied to either

inquiry.

    B.     The Motion does not provide any “newly discovered
           evidence” that would affect the outcome.

    Defendants next argue that the evidence previously provided

to the Court was not sufficient to establish a violation of the

Permanent Injunction, by a clear and convincing evidence

standard. See Doc. #136-1 at 8 (“[T]he plaintiff has not

established by clear and convincing evidence that MacBeth

violated the Permanent Injunction.”). This argument does not

support reconsideration, for two reasons. First, as set forth

above, the relevant standard under which the Court found a

violation of the Permanent Injunction was preponderance of the

evidence, not clear and convincing evidence. Second, if

defendants are asking the Court to reconsider the evidence

already received, that is the quintessential purpose for which a

motion to reconsider is not permitted. Torcasio v. New Canaan

Bd. of Ed., No. 3:15CV00053(AWT), 2016 WL 1275028, at *3 (D.

Conn. Apr. 1, 2016) (“[P]laintiff simply attempts a second bite

at the proverbial apple; namely, relitigation of an issue which

has already been decided. This does not justify the Court’s

granting reconsideration.”).


                               ~ 6 ~
    The Court did not overlook any of the evidence pointed to

by defendants. To the contrary, the Court reviewed all of the

evidence in the record, including each item pointed to by

defendants. There is no basis for reconsideration of that

evidence simply because defendants disagree with the Court’s

evaluation of it.

    Defendants have also submitted two additional affidavits

with the motion for reconsideration, presumably asking that the

Court rely upon this “new” evidence to reverse its December

Ruling. One is an affidavit of Margaret Josephs, who submitted

an affidavit in the original briefing on this matter. The other

is an affidavit of Ralph Nasar, who notably did not provide any

affidavit in connection with the original briefing. See Doc.

#134 at 27 (“Indeed, defendants have not even offered an

affidavit of Nasar to attest to the truthfulness and accuracy of

the email to counsel.”). The evidence offered, however, is not

new. “In order to succeed on a motion for reconsideration based

on newly discovered evidence, the evidence must be truly newly

discovered or could not have been found by due diligence.”

Kopperl v. Bain, No. 3:09CV01754(CSH), 2016 WL 310719, at *3 (D.

Conn. Jan. 26, 2016) (citation and quotation marks omitted).

Ordinarily, a “party seeking reconsideration may not advance new

facts, issues or arguments not previously presented to the

Court.” Hayes v. Bruno, No. 3:14CV1203(AWT), 2015 WL 13644604,

                              ~ 7 ~
at *1 (D. Conn. Oct. 7, 2015) (citation and quotation marks

omitted). That is precisely what defendants seek to do here.

     Defendants offer no explanation as to why Josephs could not

have provided the information now offered in her original

affidavit, nor why Nasar could not have provided an affidavit

while the matter was under consideration. The evidence offered

at this late hour not only could have been presented with the

original briefing, it is in fact largely repetitive of the

evidence already before the Court. The “new” evidence offered

provides no basis for reconsideration of the December Ruling.

III. CONCLUSION

     For the reasons set forth herein, defendants’ Motion for

Partial Reconsideration [Doc. #136] is DENIED.

     It is so ordered.

     Dated at New Haven, Connecticut, this 9th day of January,

2019.

                                    /s/
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                              ~ 8 ~
